Title: Enclosure: [Return of the Persons Appointed for the Superintendance of Light-Houses, Beacons, Buoys], [29 June 1790]
From: Lear, Tobias
To: Hamilton, Alexander


Return of the persons appointed by the President of the United States, for the Superintendance of certain Light-houses, Beacons, Buoys and public Piers in the United States.



  1790.
  In the State of Massachusetts.


  March 10th.
  Benjamin Lincoln, Boston, Superintendt. of all the Light-houses, Beacons Buoys & public piers in the State of Massachsetts.


  Do.
  Thomas Knox, Supert. of the Lighthouse, Boston.


  Do.
  Samuel Houston Supt. of the Light house, Cape Ann.


  Do.
  Abner Lowell, Supt. of the Do. at Plumb-Island.


  Do.
  Paul Pinkham Supt. of Do. at Nantucket.


  May 8th.
  John Thomas Supt. of Do. at Plymouth.


  
  In the State of Connecticut.


  April 21st.
  Jededh. Huntington Supt. of Light Houses; Beacons, Buoys, and public piers within the State of Connecticut.


  
  In the State of New York.


  April 21st.
  Thomas Randall, New York, Superintendt. of the Light house; Beacons, buoys and public piers at Sandy hook and elsewhere in the state of NewYork.


  1790.
  In the State of Pennsylvania,


  April 21st.
  William Allibone, Philadelphia, Supert. of the Light house, Beacons, Buoys & public piers at Cape Henlopen, & elsewhere on the Bay & river Delaware.


  
  In the State of South Carolina.


  June 29th.
  Edward Blake, Charleston, Supt. of the Light-Houses, Beacons, Buoys and public piers in the State of South Carolina.


